Citation Nr: 0728102	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-41 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The veteran served on active duty from August 1974 to July 
1983.  

The veteran's January claim was denied in the May 2005 rating 
decision.  The veteran disagreed and timely appealed.  In 
October 2006, the veteran and his representative presented 
testimony at a videoconference hearing before the undersigned 
Acting Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's claims file. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's residuals of left knee injuries to include 
arthritis are related to his military service.


CONCLUSION OF LAW

Entitlement to service connection for residuals of left knee 
injury to include arthritis is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his left knee during 
service when he fell down a ship's ladder onto his left knee.  
He contends that the injury he sustained has caused his 
current left knee arthritis. In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated March 2005 
that to support his claim the evidence must show:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
causing injury or disease;

You have a current physical or mental disability;

There is a relationship between your current 
disability and an injury, disease, or event in 
service.

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, 
employment records, and private medical records so long 
as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed that if 
there was any other evidence or information that he thought 
supported his claims, to let VA know, and that if he had any 
evidence in his possession that pertained to his claim, to 
send it to VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements are not in dispute.  The 
veteran's claim was denied because there was no evidence of 
the third element.  As noted above, the veteran has received 
notice of his and VA's obligations regarding that crucial 
element.  With regard to both elements, the veteran was 
provided notice as to elements (4) and (5), degree of 
disability and effective date, in a letter dated March 2006.  
The Board thus finds that the veteran has received proper 
notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, private 
medical records, and reports of VA physical examinations of 
the veteran which will be discussed below.  The veteran was 
provided with a VA examination in June 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was described in the Introduction, the veteran 
and his representative presented evidence at an October 2006 
videoconference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for residuals of left knee 
injury to include arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that he fell on his left knee while 
descending a ship's ladder or stairwell.  The injury he 
sustained at the time caused him sharp pain.  He claims he 
was treated with ice and medications.  See hearing transcript 
at pages 2 and 3.  He argues that the injury he sustained 
during service has resulted in his current left knee 
condition which includes degenerative joint disease, or 
arthritis.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the veteran has been examined by 
a VA physician who diagnosed the veteran's left knee 
condition as left knee degenerative joint disease.  Thus, 
element (1) is satisfied.

With regard to element (2), the veteran's service military 
records (SMR) include several entries documenting complaints 
of pain in the left knee.  The first is noted in a November 
1976 record which reports the veteran stated that his left 
knee had been injured about four years earlier but had 
healed.  The 1976 impression was left knee sprain.  In 
January 1978, the veteran complained of pain and swelling of 
the left knee.  X-rays were taken and assessed to show a 
normal knee.  In February 1983, the veteran complained of 
sharp pain of the left knee when walking.  An x-ray report 
indicates possible calcium deposits.  The veteran was 
diagnosed with possible chondromalacia.  In March 1983 the 
veteran complained of left knee pain going up and down 
ladders.  He was diagnosed with chondromalacia patellae.  A 
March 20, 1983, consult sheet describes the veteran's left 
knee condition as "mild effusion and patellar crepitus."  
In April 1983 the veteran was further treated for right and 
left chondromalacia patellae.  

After review of the entire record, the Board finds that while 
there is no evidence of an in-service injury as described by 
the veteran, there is evidence of a left knee condition which 
resulted in mild effusion and patellar crepitus and was 
diagnosed as right and left chondromalacia patellae.  Thus, 
the evidence of record arguably satisfies element (2).

The crux of this case is element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  There are two medical opposing nexus 
opinions; an unfavorable opinion from a VA examiner and a 
favorable opinion from a private physician.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Further, both the Federal Circuit and the Court have 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  The Court instructed that 
the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

In this case, the veteran submitted the opinion of Dr. D.C.  
In his December 2006 opinion, Dr. D.C. first states the 
veteran's history, accepting the veteran's contention that he 
fell and injured his left knee during service, and describing 
the treatments the veteran has received since the early 
1990's.  Dr. D.C. describes his physical examination of the 
veteran and notes that x-ray evidence shows "minimal DJD 
[degenerative joint disease] findings with mild joint space 
narrowing and very small osteophytes."  Dr. D.C. then 
concludes as follows:

It is my medical opinion that this patient suffered 
an osteochondral defect of the medical femoral 
condyle of his left knee with his original injury 
in the early 1970's.  This has progressively 
worsened and contributed to his subsequent 2 
injuries while working as a police officer.

Dr. D.C. also stated that the veteran "has records from the 
Navy going back to 1976 stating that he had left knee pain 
for several years at that point."  It is unclear to the 
Board whether Dr. D.C. actually reviewed those records or was 
merely reporting that the veteran had the records in his 
possession.

The veteran was examined by a VA examiner in June 2006.  The 
VA examiner's report describes the veteran's version of his 
left knee history, the treatments he received, the current 
condition and impairment experienced, and the physical 
examination of the veteran's knee.  The VA examiner concluded 
as follows:

In my opinion, it is less likely than not that the 
patient's mild degenerative joint disease of the 
left knee is related to any specific injury that 
the patient sustained in 1975 while on a ship.  I 
did review his C-file [VA claims file] when coming 
to this conclusion.  I came to this conclusion 
because the patient has minimal degenerative joint 
disease of the left knee and his exam findings in 
this knee are very compatible when compared to that 
of the opposite knee.  The patient is a 51-year-old 
male and to have mild degenerative joint disease of 
the knee would not be unusual at his age.  . . . 
Also, the patient says that the initial injury he 
sustained was a bruise.  Any bruise that one 
receives after direct trauma to the knee should not 
go on to cause degenerative joint disease or 
arthritis.  It would be different if the patient 
had a previous fracture of the knee or some 
ligamentous injury that would later predispose him 
to arthritis.  However, he does not have any 
history of either of these.

The Board finds that, the evidence above describe, is in at 
least relative equipoise as to whether the veteran's 
residuals of left knee injuries to include arthritis are 
related to his military service.  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After reviewing the veteran's testimony and all the evidence 
of record, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the veteran's favor, an award of service connection for the 
residuals of a left knee injury is warranted.


ORDER

Entitlement to service connection for residuals of left knee 
injury to include arthritis is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


